EXHIBIT 10.30
 
SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT AND WAIVER
 
This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER
(this “Second Amendment”) is entered into on October 31, 2013 and made by and
among HARVARD BIOSCIENCE, INC. (the “Borrower”), BANK OF AMERICA N.A., as
Administrative Agent (“Agent”) L/C Issuer and Lender, and BROWN BROTHERS
HARRIMAN & CO. (“BBH”).
 
Background
 
The Borrower, the Agent and BBH entered into a Second Amended and Restated
Credit Agreement dated as of March 29, 2013, as amended by First Amendment to
Second Amended and Restated Credit Agreement dated May 30, 2013 with an
effective date as of April 30, 2013 (collectively, the “Original Credit
Agreement”).  Capitalized terms used herein but not defined herein will have the
meaning given such term in the Original Credit Agreement.  The Borrower has
requested that the Agent and the Lenders modify the requirement that Additional
HART Revolver Borrowings, increase the Amortizing Revolver Borrowings and that
the lenders provide a one-time waiver of the requirement for a mandatory
prepayment of a certain Extraordinary Receipt.  The Original Credit Agreement,
as amended by this Second Amendment, as further amended, modified or
supplemented from time to time, the “Credit Agreement”.
 
NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lenders hereby
agree as follows:
 
1. Amendment.  Subject to the terms and conditions herein contained and in
reliance on the representations and warranties of the Borrower herein contained,
effective upon satisfaction of the conditions precedent contained in section 3
below, the following amendments shall be incorporated into the Original Credit
Agreement:
 
(A)           Section 1.01, “Defined Terms” of the Original Credit Agreement is
hereby amended by deleting the text in the definition of “Amortizing Revolver
Borrowings” in its entirety and replacing it with the following in lieu thereof:
 
 “ “Amortizing Revolver Borrowings” means the Initial HART Borrowings.”
 
(B)           Schedule 5.24 attached to the Original Loan Agreement is hereby
amended by deleting the schedule in its entirety and replacing it with the
Schedule 5.24 attached hereto in lieu thereof.
 
2. Revolving Credit Loans.  For avoidance of doubt, the portion of the
$5,000,000 which were available for Additional HART Revolver Borrowings prior to
October 31, 2013, will be available for advances as Revolving Credit Loans,
subject to the terms, covenants and conditions of the Credit Agreement and the
portion of such $5,000,000 advanced prior to
 
 
 

--------------------------------------------------------------------------------

 
October 31, 2013 and outstanding on such date will be deemed outstanding
Revolving Credit Loans.
 
3. Waiver.  The Borrower has received or will receive certain proceeds (the
“Biometrica Proceeds”), in the approximate amount of $2,010,000, on account of
an earn-out related to the so-called “Union Biometrica transaction”, which
proceeds constitute an Extraordinary Receipt under the Credit
Agreement.  Section 2.05(b)(iv) requires the Borrower prepay the Obligations
with the Biometrica Proceeds.  The Lenders hereby waive the requirement of
Section 2.05(b)(iv) regarding the Biometrica Proceeds and the Borrowers may
retain the Biometrica Proceeds and such Biometrica Proceeds will not be included
in the calculation of Extraordinary Receipts for the fiscal year ending December
31, 2013.  The foregoing waiver is for the Biometrica Proceeds only and no other
waiver nor any agreement to provide any waiver in the future is given herein.
 
4. Conditions Precedent.  The provisions of this Second Amendment shall be
effective as of the date on which all of the following conditions shall be
satisfied:
 
(a) the Borrower shall have delivered to the Agent a fully executed counterpart
of this Second Amendment;
 
(b) the Borrower shall have paid all fees, costs and expenses owing to the Agent
and its counsel on or before the date hereof; and
 
(c) the Lenders shall have indicated their consent and agreement by executing
this Second Amendment.
 
5. Miscellaneous.
 
(a) Ratification.  The terms and provisions set forth in this Second Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Original Credit Agreement and except as expressly modified and superseded by
this Second Amendment, the terms and provisions of the Original Credit Agreement
and the other Loan Documents are ratified and confirmed and shall continue in
full force and effect. The Borrower and the Agent agree that the Original Credit
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
For all matters arising prior to the effective date of this Second Amendment,
the Original Credit Agreement (as unmodified by this Amendment) shall
control.  The Borrower hereby acknowledges that, as of the date hereof, the
security interests and liens granted to the Agent and the Lender under the
Credit Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.
 
(b) Representations and Warranties.  The Borrower hereby represents and warrants
to the Agent and the Lenders that the representations and warranties set forth
in the Loan Documents, after giving effect to this Second Amendment, are true
and correct in all material respects on and as of the date hereof, with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a
 
 
-2-

--------------------------------------------------------------------------------

 
specific date. The Borrower further represents and warrants to the Agent and the
Lenders that the execution, delivery and performance by the Borrower of this
consent letter (i) are within the Borrower’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of the Borrower’s certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Borrower is a party or by which the Borrower or any of its property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Borrower other than in favor of Agent; (vii) do not require the
consent or approval of any Governmental Authority. All representations and
warranties made in this Second Amendment shall survive the execution and
delivery of this Second Amendment, and no investigation by the Agent shall
affect the representations and warranties or the right of the Agent to rely upon
them.
 
(c) Reference to Agreement.  Each of the Loan Documents, including the Original
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Original Credit Agreement as amended hereby, are hereby amended
so that any reference in such Loan Documents to the Original Credit Agreement
shall mean a reference to the Original Credit Agreement as amended hereby.
 
(d) Expenses of the Agent.  As provided in the Credit Agreement, the Borrower
agrees to pay all reasonable costs and expenses incurred by the Agent in
connection with the preparation, negotiation, and execution of this Second
Amendment, including without limitation, the reasonable costs and fees of the
Agent’s legal counsel.
 
(e) Severability.  Any provision of this Second Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Second Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.
 
(f) Applicable Law.  This Amendment shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts and the applicable
laws of the United States of America.
 
(g) Successors and Assigns.  This Second Amendment is binding upon and shall
inure to the benefit of the Agent, the Lender and the Borrower, and their
respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent.
 
(h) Counterparts.  This Second Amendment may be executed in one or more
counterparts and on facsimile counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
(i) Effect of Waiver.  No consent or waiver, express or implied, by the Agent to
or for any breach of or deviation from any covenant, condition or duty by the
Borrower shall be deemed a consent or waiver to or of any other breach of the
same or any other covenant, condition or duty.
 
(j) Headings.  The headings, captions, and arrangements used in this Second
Amendment are for convenience only and shall not affect the interpretation of
this Second Amendment.
 
(k) ENTIRE AGREEMENT.  THIS SECOND AMENDMENT EMBODIES THE ENTIRE AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND SUPERSEDES
ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.
 

 
BORROWER
     
HARVARD BIOSCIENCE, INC.
         
By: /s/ Thomas W. McNaughton
 
Name: Thomas W. McNaughton
 
Title: Chief Financial Officer and Treasurer
          AGENT      
BANK OF AMERICA, N.A., as Agent
         
By: /s/ Laura Call
 
Name: Laura Call
 
Title: Assistant Vice President
         
LENDERS
     
BANK OF AMERICA, N.A., as a Lender
         
By: /s/ Peter McCarthy
 
Name: Peter McCarthy
 
Title: SVP
         
BROWN BROTHERS HARRIMAN & CO., as a Lender
         
By: /s/ Daniel G. Head, Jr.
 
Name: Daniel G. Head, Jr.
 
Title: SVP

 
 
 

--------------------------------------------------------------------------------

 
Schedule 5.24
Employment and Labor Agreements
 
 
1.
Amended and Restated Employment Agreement between Harvard Bioscience, Inc. and
David Green, dated December 18, 2008.



2.
Amended and Restated Employment Agreement between Harvard Bioscience, Inc. and
Susan Luscinski, dated December 18, 2008.



3.
Employment Agreement Between Harvard Bioscience, Inc. and Thomas McNaughton,
dated November 14, 2008.



4.
Employment Agreement between Harvard Bioscience, Inc. and Jeffrey Duchemin,
dated August 26, 2013.



5.
Employment Agreement between Harvard Bioscience, Inc. and Robert E. Gagnon,
dated October 2, 2013.







 